 Case: 2:19-cr-00068-MHW Doc #: 33 Filed: 06/17/20 Page: 1 of 1 PAGEID #: 123



                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION


United States of America,

            Plaintiff,

      V.                                          Case No. 2:19cr68

Rassaun E. Johnson,                               Judge Michael H. Watson

            Defendant.

                                     ORDER


      Upon agreement of the Government and for good cause shown,

Defendant's third motion to extend his time to report to the Federal Bureau of

Prisons, ECF No. 32, is GRANTED. The Court EXTENDS Defendant's

report date by ninty (90) days. Defendant shall self-surrender by October 1, 2020.

The Clerk shall terminate ECF No. 32.

IT IS SO ORDERED.




                                      MICHAEL H. WATSON, JUDGE
                                      UNITED STATES DISTRICT COURT
